DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
2. 	Claims 1, 4-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes Garcia et al (US 2018/0115065 A1) in view of Collette et al (US 2009/0316755 A1) and further in view of Tu (US 2018/0319495 A1) and Teague (US 2018/0019516 A1).
 	Regarding claims 1 and 16, Valdes Garcia teaches a system for tracking an unmanned aerial vehicle (UAV) with a directional antenna (see Fig.1 for system, Fig.2, “UAV 20”, Fig.4, “UAV 40”, and [0036], “directional antenna 41”), the system (see Fig.1 for system) comprising: 
 	a tracking module configured to be secured relative to a UAV (see Fig.2 and Fig.4, see center circle reads on Applicant’s “tracking module”, and [0036], see “sensors 42, 43”), 
 	the tracking module (see Fig.2 and Fig.4, see center circle reads on Applicant’s “tracking module”) comprising: 
 	a global satellite positioning module configured to provide information indicative of the location of the tracking module (see Fig.2, Fig.4 and [0036], see “GPS receiver 45”); and 
 	a transmitter (see Fig.2, Fig.4 and [0036], see “directional antenna 41”, “one or more microwave single channel radios 47 that can receive or transmit a microwave signal from the base station”), 
 	information indicative of the position of the tracking module (see “Exemplary, non-limiting sensors for determining the drone motion and position with respect to the base station include a gyroscope and accelerometer 42, and an altimeter 43”);
 	and a base station (see Fig.1 and [0030], “base station 10”), comprising: 
 	a receiver (see [0030], “multiple-antenna base station 10”, and see [0031], “conventional base stations incorporate a receiver and a processor to receive/process incoming signals and pass them to a network”, and see [0036], see “one or more microwave single channel radios 47 that can receive or transmit a microwave signal from the base station”).
	Valdes Garcia does not specifically disclose a transmitter configured to transmit information indicative of the position of the tracking module, 
 	a base station, comprising: 
 	a receiver configure to receive from the tracking module information indicative of the position of the tracking module. 
 	Collette teaches a transmitter (see Fig.1, UAV 1 with Receiver/Transmitter 12) configured to transmit information indicative of the position of the tracking module (see Collette’s Abstract and claim 20, “a UAV controller located on the UAV, wherein the UAV controller transmits the UAV position data to a ground station controller located at a ground control station”), 
 	a base station (see Fig.1, Ground Control Station 2), comprising: 
 	a receiver (see Fig.1, Ground Control Station 2 with Receiver/Transmitter 21) configure to receive from the tracking module information indicative of the position of the tracking module (see Collette’s claim 20, “a UAV controller located on the UAV, wherein the UAV controller transmits the UAV position data to a ground station controller located at a ground control station”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Collette into the system of Valdes Garcia in order to provide a method of transmitting position of the UAV to a flight control center for tracking aerial vehicle positioning using the ground control station of the UAV (see Collette, [0001]).
 	The combination of Valdes Garcia and Collette does not specifically disclose
a base station, comprising: 
 	a global satellite positioning module configured to provide information indicative of the position of the base station. 
  	Tu teaches a base station (see [0062], “base station 106”), comprising: 
 	a global satellite positioning module configured to provide information indicative of the position of the base station (also see [0062], “the base station 106 may transmit location information (a GPS location signal or other signal) to the relay drone 102”, and see Fig.5A and [0092], “GPS unit 510”), 
a directional antenna configured to communicate with the UAV (see [0055], “a base station that communicates with a working drone via a relay drone may advantageously increase a working drone operating range to higher altitudes or greater distances while maintaining a strong connection link (via directional antennas or a direct line of sight between each of the base stations, relay drones, and working drones)”, and [0065], “directional antennas can be utilized at the ends of the base station communication link 108B between the relay drone 102 and base station 106 (via a directional antenna at the relay drone 102 pointing to the base station 106 and/or a directional antenna at the base station 106 pointing to the relay drone 102)”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Tu into the system of Valdes Garcia and Collette in order to advantageously increase a working drone operating range to higher altitudes or greater distances while maintaining a strong connection link (also see Tu, [0055]).
The combination of Valdes Garcia, Collette and Tu does not specifically disclose
an orientation control mechanism operably connected to the directional antenna and configured to control the orientation of the directional antenna based at least in part on the information indicative of the positions of the tracking module and the base station.  
 Teague teaches an orientation control mechanism operably connected to the directional antenna and configured to control the orientation of the directional antenna based at least in part on the information indicative of the positions of the tracking module and the base station (see Fig.1, Fig.7, block 710, and see [0081], “In block 710, the processor may determine a direction to steer the beam towards each UAV based on the vector between the ground station and each UAV. For example, the determined steering direction of the beam may align with the vector determined in block 708. In some embodiments, the operations of blocks 708 and 710 may be combined into a single determination of a steering direction for the ground station antenna(s)”, also see Abstract, “Methods further include orienting a ground station antenna towards a UAV by obtaining a position of the UAV, calculating a vector between the position of the UAVs and the ground station, determining a direction to steer a beam based on the calculated vector, and steering the beam to the determined direction for the UAV”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Teague into the system of Valdes Garcia, Collette and Tu in order to provide methods for dynamic antenna steering on an unmanned aerial vehicle (UAV) (see Teague, Abstract).
 	Regarding claim 4, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the transmitter of the tracking module is configured to transmit the information indicative of the position of the tracking module via a Long Range (LoRa) radio link (see Collette, Fig.1, Fig.2 and [0029], “Alternatively, it may be possible for UAVs 1 to communicate with the GCS 2 via other communication methods, such as long-range wireless internet data transfer, or via GSM or CDMA networks”).  
 	Regarding claim 5, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the tracking module comprises a processor operably connected to the global satellite positioning module of the tracking module and the transmitter of the tracking module (Valdes Garcia, Fig.4, “microprocessor unit 46” connected to “GPS receiver 45”, and see center circle reads on Applicant’s “tracking module”).  
 	Regarding claim 6, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the tracking module additionally comprises an internal power source (see Teague, [0028], “power source (power unit 150) (e.g., battery)”).  
 	Regarding claim 7, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the tracking module is configured to function independent of the operation of the UAV (see Valdes Garcia, Fig.2, Fig.4, Collette, Fig.1, Fig.2, Tu, Fig.4, Fig.5A and Teague, Fig.1, where Valdes Garcia, Collette, Tu and Teague teaches the tracking module is configured to function independent of the operation of the UAV).  
 	Regarding claim 8, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the tracking module does not have a direct electrical link with the UAV or a direct communication link to the UAV (see Valdes Garcia, Fig.2, Fig.4, Collette, Fig.1, Fig.2, Tu, Fig.4, Fig.5A and Teague, Fig.1, where Valdes Garcia, Collette, Tu and Teague teaches the tracking module does not have a direct electrical link with the UAV or a direct communication link to the UAV).  
 	Regarding claim 9, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the directional antenna of the base station is configured to transmit signals from a UAV controller associated with the UAV (see Tu, [0055], “a base station that communicates with a working drone via a relay drone may advantageously increase a working drone operating range to higher altitudes or greater distances while maintaining a strong connection link (via directional antennas or a direct line of sight between each of the base stations, relay drones, and working drones)”, and [0065], “directional antennas can be utilized at the ends of the base station communication link 108B between the relay drone 102 and base station 106 (via a directional antenna at the relay drone 102 pointing to the base station 106 and/or a directional antenna at the base station 106 pointing to the relay drone 102)”).  
 	Regarding claim 10, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the base station is configured to be connected to the UAV controller via at least one wired connection (see Tu, [0010], “a cable to be tethered between the at least one relay drone and the base station”, [0176], “a wired connection to the drone with other devices, such as a ground control system”).  
 	Regarding claim 11, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the base station comprises a processor operably connected to the global satellite positioning module of the base station, the receiver of the tracking module, and the directional antenna (see Tu, Fig.5A, “GPS unit 510”, and see [0062], “the base station 106 may transmit location information (a GPS location signal or other signal) to the relay drone 102”, and see Fig.5A and [0092], “GPS unit 510”).  
 	Regarding claim 12, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the processor of the base station is configured to determine an orientation of the directional antenna which will align the directional antenna with the location of the UAV (see Teague, see Fig.1, Fig.7, block 710, and see [0081], “In block 710, the processor may determine a direction to steer the beam towards each UAV based on the vector between the ground station and each UAV. For example, the determined steering direction of the beam may align with the vector determined in block 708. In some embodiments, the operations of block 708 and 710 may be combined into a single determination of a steering direction for the ground station antenna(s)”, also see Abstract, “Methods further include orienting a ground station antenna towards a UAV by obtaining a position of the UAV, calculating a vector between the position of the UAVs and the ground station, determining a direction to steer a beam based on the calculated vector, and steering the beam to the determined direction for the UAV”).  
 	Regarding claim 14, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the tracking module additionally comprises an internal power source (see Teague, [0028], “power source (power unit 150) (e.g., battery)”).  
 	Regarding claim 15, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the tracking module is configured to be mechanically secured relative to the UAV without forming a direct electrical link with the UAV or a direct communication link with the UAV (see Valdes Garcia, Fig.2, Fig.4, Collette, Fig.1, Fig.2, Tu, Fig.4, Fig.5A and Teague, Fig.1, where Valdes Garcia, Collette, Tu and Teague teaches the tracking module is configured to be mechanically secured relative to the UAV without forming a direct electrical link with the UAV or a direct communication link with the UAV).  
  	Regarding claim 17, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the receiver is configured to receive the information indicative of the position of the tracking module via a Long Range (LoRa) radio link (see Collette, Fig.1, Fig.2 and [0029], “Alternatively, it may be possible for UAVs 1 to communicate with the GCS 2 via other communication methods, such as long-range wireless internet data transfer, or via GSM or CDMA networks”), and wherein the directional antenna comprises a WiFi antenna (see Valdes Garcia, Abstract, [0002], [004] and [0031], “Wi-Fi”, and/or Tu, [0064], [0079] and [0105], “WiFi”, and/or Teague, [0033], [0038] and [0041], “WiFi”).  
 	Regarding claim 19, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the base station is configured to connect to a UAV controller associated with the UAV and to transmit control instructions generated by the UAV controller to the UAV via the directional antenna (see Valdes Garcia, Fig.1 for connection, Fig.2, “UAV 20”, Fig.4, “UAV 40”, and [0036], “directional antenna 41”, and/or see Tu, see [0055], “a base station that communicates with a working drone via a relay drone may advantageously increase a working drone operating range to higher altitudes or greater distances while maintaining a strong connection link (via directional antennas or a direct line of sight between each of the base stations, relay drones, and working drones)”, and [0065], “directional antennas can be utilized at the ends of the base station communication link 108B between the relay drone 102 and base station 106 (via a directional antenna at the relay drone 102 pointing to the base station 106 and/or a directional antenna at the base station 106 pointing to the relay drone 102)”).  
 	Regarding claim 20, the combination of Valdes Garcia, Collette, Tu and Teague further teaches the base station is configured to receive data from the UAV via the directional antenna (see Valdes Garcia, Fig.1 for connection, Fig.2, “UAV 20”, Fig.4, “UAV 40”, and [0036], “directional antenna 41”, and/or see Tu, see [0055], “a base station that communicates with a working drone via a relay drone may advantageously increase a working drone operating range to higher altitudes or greater distances while maintaining a strong connection link (via directional antennas or a direct line of sight between each of the base stations, relay drones, and working drones)”, and [0065], “directional antennas can be utilized at the ends of the base station communication link 108B between the relay drone 102 and base station 106 (via a directional antenna at the relay drone 102 pointing to the base station 106 and/or a directional antenna at the base station 106 pointing to the relay drone 102)”).  

3. 	Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes Garcia et al (US 2018/0115065 A1) in view of Collette et al (US 2009/0316755 A1) and further in view of Tu (US 2018/0319495 A1) and Teague (US 2018/0019516 A1) and further in view of Negus et al (US 8385305 B1).
 	Regarding claim 2, the combination of Valdes Garcia, Collette, Tu and Teague teaches claims 1, 4-12, 14-17, 19 and 20.  The combination of Valdes Garcia, Collette, Tu and Teague does not specifically disclose the orientation control mechanism comprises a rotary actuator configured to control a rotational position of the directional antenna.  
 	Negus teaches the orientation control mechanism comprises a rotary actuator configured to control a rotational position of the directional antenna (see column 69, lines 58-63, “a servo motor is shown in FIG. 40, it will be appreciated that other positioning mechanisms may be used to control the positioning of the dish antenna 4005A, including but not limited to: linear positioners, rotary actuators, sliding actuators, linear slides, belt driven actuators, screw drives, and the like”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Negus into the system of Valdes Garcia, Collette, Tu and Teague so that a common medium access control (MAC) block may be utilized between the dual radios (see Negus, Abstract).
 	Regarding claim 3, the combination of Valdes Garcia, Collette, Tu, Teague and Negus further teaches the orientation control mechanism comprises a servomotor (see Negus, Fig.40, and column 69, lines 58-63, “a servo motor is shown in FIG. 40, it will be appreciated that other positioning mechanisms may be used to control the positioning of the dish antenna 4005A, including but not limited to: linear positioners, rotary actuators, sliding actuators, linear slides, belt driven actuators, screw drives, and the like”).  
 	Regarding claim 18, the combination of Valdes Garcia, Collette, Tu, Teague and Negus further teaches the base station additionally comprises a servomotor operably connected to the movable directional antenna and configured to control the orientation of the directional antenna based at least in part on the information indicative of the positions of the tracking module and the base station (see Negus, Fig.40, and column 69, lines 58-63, “a servo motor is shown in FIG. 40, it will be appreciated that other positioning mechanisms may be used to control the positioning of the dish antenna 4005A, including but not limited to: linear positioners, rotary actuators, sliding actuators, linear slides, belt driven actuators, screw drives, and the like”).  
 	
4. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Valdes Garcia et al (US 2018/0115065 A1) in view Collette et al (US 2009/0316755 A1).
	Regarding claim 13, Valdes Garcia teaches a tracking module for use in tracking a location of an unmanned UAV (see Fig.2 and Fig.4, see center circle reads on Applicant’s “tracking module”, and [0036], see “sensors 42, 43”), the tracking module configured to be secured relative to the UAV and operate independently of the UAV (see Fig.2 and Fig.4, UAV, see center circle reads on Applicant’s “tracking module”, and [0036], see “sensors 42, 43”), the tracking module comprising: 
 	a global satellite positioning module configured to provide information indicative of the location of the tracking module (see Fig.2, Fig.4 and [0036], see “GPS receiver 45”); 
 	the information indicative of the position of the tracking module (see Fig.2, Fig.4 and [0036], see “GPS receiver 45”); and a processor operably connected to the global satellite positioning module and the transmitter (see, Fig.4, “microprocessor unit 46” connected to “GPS receiver 45”, and see center circle reads on Applicant’s “tracking module”).  
 	Valdes Garcia does not specifically disclose a transmitter configured to transmit information to a base station via a Long Range (LoRa) radio link.
 	Collette teaches a transmitter configured to transmit information to a base station via a Long Range (LoRa) radio link (see Fig.1, Fig.2 and [0029], “Alternatively, it may be possible for UAVs 1 to communicate with the GCS 2 via other communication methods, such as long-range wireless internet data transfer, or via GSM or CDMA networks”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Collette into the system of Valdes Garcia in order to provide a method of transmitting position of the UAV to a flight control center for tracking aerial vehicle positioning using the ground control station of the UAV (see Collette, [0001]).

	
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642